Citation Nr: 1626495	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disability (claimed as asthma).

2.  Whether the Veteran's daughter, M.E.R., is a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1976, August 1976 to August 1979, and June 2006 to November 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2016.  A transcript of this proceeding has been associated with the electronic claims file.

With regard to the respiratory disability issue, the Board notes that this claim on appeal was developed to include only asthma.  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim on appeal as a claim for service connection for a respiratory disability, to include all of the Veteran's diagnosed respiratory disabilities, including reactive airway disease and possibly asthma.  

With regard to the "helpless child" issue, the Board notes that this was originally denied by rating decision dated in April 2009 which was not appealed.  Ordinarily, a claim which was previously denied and not timely appealed would require the submission of new and material evidence.  38 C.F.R. § 3.156 (a).  However, as evidence pertinent to this claim was received within one year of the April 2009 denial, the April 2009 denial never became final and the claim does not require the submission of new and material evidence.  38 C.F.R. § 3.156(b).  

This appeal is being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issue of whether the Veteran's daughter, M.E.R., is a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in her favor, the Veteran has a current diagnosis of reactive airway disease and possible mild intermittent asthma which have been related to her service and have been continually present since that time.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a respiratory disability, to include diagnoses of reactive airway disease and possible mild intermittent asthma, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law and Regulations
As the Board's decision to grant service connection for an a respiratory disability herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's Contentions 
The Veteran contends that she began experiencing respiratory problems during her most recent period of active service which have continued to the present.  She contends that her respiratory problems are due to her exposure to surgical plume (i.e., smoke from cauterized tissue) as an operating room nurse and/or due to her exposure to burning oil fields while stationed in Iraq in 2006/2007.  The Veteran has submitted several medical treatise articles regarding the development of respiratory problems after such exposures.

Facts and Analysis
A review of the claims file shows respiratory complaints as early as April 2008, approximately five months after the Veteran's discharge from her third period of active service.  Specifically, an April 2008 VA treatment record shows a history of asthma and indicates that the Veteran was being worked up for asthmatic bronchitis that she developed during her active service.  Subsequent VA treatment records show continued respiratory complaints and a history of asthma but no definitive diagnosis of asthma.  A February 2016 VA treatment record notes the Veteran's history of asthma and indicates that, based on her clinical history, it was highly suggestive that she met the criteria for a diagnosis of mild intermittent asthma.  The VA physician wrote that it was more likely than not that the exposures (including smoke/chemicals) in Iraq led to a worsening of her pulmonary symptoms.  

The Veteran submitted a claim for service connection for asthma in May 2008.  In connection with this claim, she was afforded a VA general examination in February 2009 and was diagnosed with reactive airway disease.  Unfortunately, the examiner did not provide a medical opinion with regard to the etiology of the Veteran's diagnosed reactive airway disease.  

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for a respiratory disability is warranted.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of reactive airway disease.  While it is unclear whether the Veteran also meets the criteria for a diagnosis of asthma, there is no question that the Veteran does have a current respiratory disability.  Furthermore, the Veteran is competent to provide lay testimony regarding respiratory problems she experienced during and immediately following service.  The only matter still in question is whether there is a medical link between the Veteran's current respiratory disability and her military service.  

In this case, the record contains a February 2016 medical opinion from the Veteran's VA treating physician, a pulmonary fellow, relating the Veteran's respiratory disability to her military service.  There is no contrary medical opinion of record.  While the February 2016 VA treatment record does not specifically relate the Veteran's diagnosed reactive airway disease to her military service, this statement does note that the Veteran's in-service smoke and chemical exposures resulted in a worsening of her pulmonary symptoms.  Furthermore, the Veteran, as a registered nurse, has provided her own expert medical opinion relating her current respiratory disabilities to her military service.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that a respiratory disability is related to her military service.  Therefore, service connection for such disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

Service connection for a respiratory disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for recognition of her daughter, M.E.R., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18, it appears that there is outstanding evidence.  Specifically, although the claims file contains private treatment records dated from July 1996 to October 1996 regarding osteogenic sarcoma of the right tibia and a June 2008 "Disabled Dependent Certification" from Dr. K.H. regarding M.E.R.'s limited physical activity with regard to prolonged standing and walking, it appears that M.E.R. has additional disabilities.  Specifically, during the January 2016 Board hearing the Veteran testified that M.E.R. also experiences migraine headaches and dyslexia.  As such, it appears that additional medical records regarding treatment for M.E.R.'s migraine headaches and dyslexia might be available.

Also, the Veteran testified during the January 2016 Board hearing that M.E.R. was "on disability," presumably from the Social Security Administration (SSA).  It does not appear that any attempt has been made to obtain a complete copy of the medical records underlying a possible award of SSA disability benefits.  Because the records from SSA, or some other entity, could contain information that bears on the outcome of the Veteran's claim, efforts should be made to procure them.

After obtaining outstanding records to the extent possible, the AOJ should forward the claims file to a VA physician with appropriate expertise to obtain a medical opinion as to the likelihood that M.E.R. became permanently incapable of self-support before she attained the age of 18 in April 2000.  The need for an examination and/or telephonic or video interview of M.E.R. will be left to the discretion of the examiner selected to offer the requested opinion.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran (and/or M.E.R., as appropriate) to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal (i.e., any treatment records pertaining to M.E.R.'s right lower extremity, dyslexia, and migraine disabilities).  If the Veteran and/or M.E.R. provides the necessary release(s), assist her/them in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the electronic claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of M.E.R.'s application for disability benefits, to include any medical records considered, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the electronic claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

3.  After obtaining outstanding records to the extent possible, arrange to have the Veteran's electronic claim file forwarded to a VA physician with appropriate expertise for purposes of obtaining a medical opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that, as a result of medical and/or psychiatric disability, M.E.R. became permanently incapable of self-support before reaching the age of 18 years (in April 2000).

In so doing, the examiner should state (if possible) what employment limitations would have existed at age 18, and what limitations are currently shown.  If the examiner determines that M.E.R. was not permanently incapable of self-support before reaching the age of 18 years, the examiner should identify the evidence in support of such a finding.

The need for an examination and/or telephonic or video interview of M.E.R. is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


